DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 October 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,591,138 (“Vaillancourt”) in view of U.S. Patent No. 5,318,547 (“Altschuler”), U.S. Patent No. 5,176,650 (“Haining”), and U.S. Publication No. 2011/0319817 (“Rubinstein”).
Regarding Claim 14, Vaillancourt discloses an injection system, comprising (see Fig. 15):
	A body member (not shown, i.e. the syringe to which hub 12 is to be affixed – see Col 5, Ln. 62-66) having a body connection member (not shown, i.e. the syringe nozzle/nose to which hub 12 is particularly affixed) at a distal end thereof;
a needle hub assembly (12, 14 – see generally Fig. 15) coupled to the distal end of the injection system body (not shown; see Col 5, Ln. 62-66 whereby it is understood that in use 12 is to be coupled to the nose/nozzle of a syringe in the standard luer-slip type connection), the needle hub assembly comprising a needle hub (12) coupled to the body connection member (when in use), a needle (15) coupled to the needle hub, and a spacer (17) movably coupled to the needle hub;
an actuator (see 21, 39) configured to move the spacer along the longitudinal axis, wherein moving the spacer along the longitudinal axis modifies an exposed length of the needle.
Vaillancourt discloses the invention substantially as claimed except that the actuator comprises a plurality of ratchet teeth on the needle hub defining a plurality of discrete spaces to which a pawl coupled to the spacer corresponds to define positions into which the pawl may be lodged. Vaillancourt does describe alternative configurations (see e.g. Fig. 14) which includes a plurality of locking notches (38) which a pawl (21) can be received to define various axial positions of the needle (15) with respect to the distal end (18) of the spacer (17), but does not describe a pawl and  “ratchet” configuration (see Col. 9 and 10).
However, Altschuler describes a related spacer (31) which is likewise received telescopically within a hub sleeve (29) such that the spacer can have its axial position altered to adjust the length of exposed needle (see Fig. 1 and compare with Fig. 2), the device comprising an actuator (Fig. 5) comprising a plurality of ratchet teeth (42) on the hub sleeve (see Fig. 3) defining a plurality of discrete spaces (see 41 – Fig. 1 and 2), and a pawl (53) coupled to the spacer (see Fig. 4), wherein the pawl is configured to movably lodge in each of the plurality of discrete spaces (see generally Fig. 5), wherein moving the pawl along the longitudinal axis moves the spacer along the longitudinal axis (Col. 4, Ln. 15-40), wherein the pawl can be manipulated to release the spacer to move proximally or distally between the plurality of discrete spacers. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to modify the invention (see e.g. Fig. 15) of Vaillancourt to utilize a pawl and ratcheting teeth to secure the relative position of the spacer and the hub, as disclosed by Altschuler, in order to provide a plurality of discretely defined steps which lockingly secure the axial position of the spacer with respect to the hub allowing the user to maintain the spacer in a locked, retracted position when desired.
Vaillancourt, in view of Altschuler, discloses the invention substantially as claimed except that the pawl is biased to move radially outward to engage the pawl within the discrete spaces and pushing the pawl radially inward releases the spacer to permit proximal and distal movement between the discrete spaces. Rather Altschuler discloses the reverse. However, Haining discloses a related means for controlling the exposed length of a needle (see and compare Fig. 2 and 4) which utilizes a pawl (63, 64) and corresponding teeth (81, 82) to secure the axial position, whereby the pawl (instead of being pulled radially outward) can be pushed radially inward to cause disengagement of the teeth/pawl (see Col. 3, Ln. 24-52). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the pawl of the modified invention of Vaillancourt to be provided on a flexible arm (62) so as to be naturally biased to move radially outward to cause apposition between the pawl and the teeth, whereby pushing the pawl radially inward will release the pawl from the teeth to permit for proximal or distal readjustment of the exposed length of the needle, as disclosed by Haining, since it has been held that the reversal of a structural engagement of parts requires only routine and customary skill in the art, see In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).

    PNG
    media_image1.png
    285
    512
    media_image1.png
    Greyscale

Supplemental Figure: Examiner’s Rendering of Vaillancourt (Fig. 15) modified in view of Altschuler and Haining
Vaillancourt discloses that moving the engaging portion from a distal most position to a proximal most position changes the system configuration such that the user may “control the movements of the sheath 17 and for specialized uses of the needle 15. This may include oncology and neonatology uses. By using such an engageable portion (or detent), the user can control the sequence and movements of the protected needle assembly to his/her particular requirements” with discrete positioning steps being used to “limit the length of exposure of the needle from the sheath 17” and allow “the nurse or other user [to] determine the depth of penetration to which the needle 15 will be subjected in the muscle of a patient”. As such, the invention of Vaillancourt appears to suggest that the device should be configured to control the depth of insertion inclusive to intramuscular injections at a maximal depth.
However, Vaillancourt fails to explicitly suggest that the first exposed needle length is used as a “subcutaneous configuration”. Examiner first notes that “subcutaneous” and “intramuscular” are not exacting standards, dependent upon the particular tissue location to be injected. For example, in the stomach a subcutaneous injection can be performed with a much longer needle because of tissue composition, whereas a similar needle length might be more suitable for an intramuscular injection in the deltoid (particularly depending on patient muscle and fat composition). Furthermore, the claim does not seek to specifically limit these configurations to any particular and precise exposed needle length, registering only the distinction of these lengths as a product of their intended use (other than the fact that first length is shorter than the second length - which is inherent to the system pursuant to the telescoping shield).
 Examiner submits that, from a function standpoint, a needle suitable for an intramuscular injection could just as easily be used for subcutaneous injection by a user by altering the angle of needle insertion or merely stopping insertion of the needle prior to the sleeve/shield bottoming out to thereby perform a subcutaneous injection. 
    PNG
    media_image2.png
    224
    554
    media_image2.png
    Greyscale


As such, Examiner submits that within the context of the claim, even presuming, arguendo that the device of Vaillancourt is only particularly intended for intramuscular injections, Examiner submits that the first position exposed needle length could ultimately be used for a subcutaneous needle injection, while the second position exposed needle length (longer than the first) could be ultimately used for an intramuscular injection – thereby satisfying the metes and bounds of the instant claims.
Furthermore, it is well established (see Rubinstein) to provide an injection apparatus that controls the length of needle penetration in order to select between intramuscular and subcutaneous injections (Par. 61). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the device of Vaillancourt to have a first position which presents with a depth with limited application toward subcutaneous tissue injections and a second depth with applications toward intramuscular injections, as disclosed by ***, in order to “limit the length of exposure of the needle from the sheath 17” and “control the movements of the sheath 17 and for specialized uses of the needle 15”, where these “specialized uses of the needle” would be obvious to present as alternating between subcutaneous and intramuscular injections as is known in the art (see Rubinstein – Par. 61) – i.e. developing a configuration with a distal most position suited for a minimal insertion depth correlated to a minimal exposed length of needle wherein such a minimal insertion depth is correlated to a subcutaneous injection and a proximal most position suited for a maximal insertion depth correlated to a maximum exposed length of needle wherein such a maximal insertion depth is correlated to an intramuscular injection. 

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,591,138 (“Vaillancourt”) in view of U.S. Patent No. 5,318,547 (“Altschuler”), U.S. Patent No. 5,176,650 (“Haining”), and U.S. Publication No. 2011/0319817 (“Rubinstein”) as applied above, and further in view of U.S. Patent No. 5,318,536 (“Williams”).
Regarding Claim 17-18, Vaillancourt, as modified above, discloses the invention substantially as claimed except that the invention includes a “gasket disposed between the distal end of the body member and an inner surface of the needle hub”.  However, such gaskets are notoriously well-known in the art. For example, Williams discloses a related needle hub (1) having a gasket/o-ring (35) disposed between the distal end (21, 36) of the body member and an inner surface of the needle hub (see Fig. 2, 3) the gasket functioning to prevent contamination of an interior of the body member by forming the seal therebetween (RE: “liquid and/or airtight seal” – Williams). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the modified invention of Vaillancourt with a sealing gasket between the distal end body member and needle hub inner surface, as disclosed by Williams, to create a liquid and air-tight seal therebetween which will serve to thereby prevent contamination of an interior of the body member.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,591,138 (“Vaillancourt”) in view of U.S. Patent No. 5,318,547 (“Altschuler”), U.S. Patent No. 5,176,650 (“Haining”), and U.S. Publication No. 2011/0319817 (“Rubinstein”) as applied above, and further in view of U.S. Patent No. 5,429,612 (“Berthier”).
Regarding Claim 19 and 20, Vaillancourt, as modified, discloses the invention substantially as claimed except that the device further comprises an “o-ring disposed between a distal end of the needle hub and an inner surface of the spacer”. However, Berthier discloses a related spacer (9) and hub ( 7) structure likewise configured to adjust/control the amount of exposed length of the needle, whereby in some embodiments Berthier discloses an O-ring (17) disposed between the distal end of the needle hub (7) and an inner surface of the spacer (9) – see Fig. 1 – whereby the location of and function of the O-ring will be understood to serve to prevent contamination of an interior of the spacer (see Col. 3, Ln. 59 – Col. 4, Ln. 7 – i.e. the O-ring forms a sliding seal and also serves as ‘a stop abutment that prevents the protector from being disassembled from the slideway”, which will thereby prevent contamination by discouraging/preventing disassembly). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the modified invention of Vaillancourt to include an O-ring disposed between the distal end of the needle hub and the inner surface of the spacer, as disclosed by Berthier, in order to create a sliding seal therebetween while helping to avoid contamination and encouraging disassembly.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/           Primary Examiner, Art Unit 3783              
12/14/2022